Citation Nr: 1614337	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  14-19 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, anxiety, and major depressive disorder.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to April 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 


REMAND

I. Bilateral Hearing Loss 

The Veteran contends that he has bilateral hearing caused by working in the engine room while in the engine room. 

The Veteran underwent a VA audiological evaluation in August 2010.  The audiologist found that the Veteran had mild sensorineural hearing loss, bilaterally, and noted that the hearing loss began at the 1000 frequency for the right ear and at the 500 frequency for the left ear.  The specific pure tone decibel loss for each frequency was not provided in the report.  The audiologist further determined that word recognition scores were 96 percent and 92 percent for the right and left ears, respectively.  An etiological opinion was not provided.  

The Veteran underwent a VA audiological examination in February 2011.  The VA examiner concluded that reliable pure tone results could not be obtained even with repeated measurements and instructions.  The VA examiner concluded that speech recognition was good, and that speech recognition scores using the Maryland CNC Test were 92 percent, bilaterally. 

Here, the Board finds that the February 2011 medical examination is inadequate for the purpose of determining service connection.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The February 2011 VA examiner declined to render a medical opinion because of unreliable pure tone thresholds, however, the VA examiner failed to explain why the pure tone results were unreliable.  Additionally, based on the examination report, it appears that the Veteran met the criteria for hearing loss disability for VA purposes, based on speech recognition scores of less than 94 percent, bilaterally.  38 C.F.R. § 3.385 (2015).  The examination report was not clear as to whether the speech recognition scores were unreliable, and if they were reliable, why an etiological opinion could not be rendered.  As such, the Board finds remand is warranted in order to obtain another VA audiological examination to determine whether the Veteran has a hearing loss disability for VA purposes and whether it is related to service.

II. Tinnitus 

The Veteran contends that he has tinnitus caused by his in-service noise exposure.  The Veteran also asserts that he has experienced daily ringing in the ears since military service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  He contends that the ringing is more prominent at night when it is silent.  

The February 2011 VA examiner found that there was no current complaint of tinnitus and that the last episode of tinnitus was 15 years ago.  The VA examiner also noted that the symptoms of tinnitus occurred two to three times per week since onset.  The February 2011 examination report is inadequate and inconsistent with respect to tinnitus, as the examiner noted that the Veteran has not experienced symptoms of tinnitus in 15 years, but also noted that since onset, the symptoms occurred two to three times a week.  See Barr, 21 Vet. App. at 312.  Additionally the Veteran has asserted that he experienced symptoms of tinnitus daily, there is no evidence that the VA examiner considered the Veteran's lay statements of record.  As such, the Board finds remand is warranted in order to obtain another VA examination to determine whether the Veteran has tinnitus and whether such disability is related to service.

III. 
 Acquired Psychiatric Disorder

The Veteran seeks service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and major depressive disorder.  The Veteran asserts that his psychiatric disorder is the result of events surrounding a riot that occurred in October 1973 in Dunoon, Argyll, Scotland.  

The Veteran reported that while he was stationed in Scotland he experienced racism and threats from locals who did not want United States Navy ships in their harbor.  He explained one incident where a shipmate was badly injured by locals.  The following night, the Veteran and his buddies went to a local bar and were attacked by the same locals who injured his shipmate the previous night.  The Veteran alleged that upon learning of the ongoing conflict, 60 to 70 of the Veteran's shipmates came to their defense and a riot ensued.  The Veteran and four of his buddies were charged with rioting and mobbing.  The charges alleged that the Veteran assaulted residents and smashed the windows of bars and residences in the area.  

For approximately five to six months after the riot, the Veteran continued his military duties in Scotland while he awaited trial.  At the May 1974 hearing before the Administrative Discharge Board, the Veteran's immediate supervisor testified that while the Veteran was awaiting trial, he seemed down at times because of the incident.  The Veteran's supervisor was also testified that the Veteran appeared depressed about the incident, and was specifically worried about how the incident would affect his family back home.  In April 1974, the Veteran was ultimately convicted of rioting and was sentenced to three years at Her Majesty's Prison in Scotland.  He served one year of his prison sentence, and the incident ultimately led to his discharge from the military.  In an August 2013 statement, the Veteran asserted that he and his four buddies were scapegoated and handed over to the Scottish justice system as an appeasement between the United States Navy and the Scottish township.  He also asserted that at the time of the incident many Caucasians, including those in Scotland, were racist.  

Service personnel records indicated that the riot was highly publicized in Scotland.  Press coverage indicated that the fight was in some part "attributed to influx of girls of ill-repute and sailors better paid than local youths."  Press coverage during that time also indicated that the image of the United States Navy was still high in the view of most locals.  Scottish press described the trial as the "Dunoon Black Power Riot."  In addition, just prior to sentencing, a judge issued a comment about racial tension in the case.  

With respect to an in-service stressor, the Veteran claimed stressors related to the riot.  He claimed that his one-year incarceration in Scotland caused his PTSD.  He reportedly witnessed an inmate being stabbed 32 times and was also subjected to cruelty and racism while imprisoned.  The Board notes that a period of incarceration is not considered active service, as such, service connection for PTSD cannot be granted based on an alleged stressor which occurred during his period of incarceration because the stressor did not occur during active military service.  38 U.S.C.A. § 3.15 (2015).  

However, the Veteran also asserted that the actual riot was an in-service stressor which caused his PTSD.  He reported that he was attacked by racist Scottish men and was wrongfully convicted of inciting a riot.  The Veteran has asserted that since the riot he has experienced panic attacks in crowded places and recurring nightmares about a gang of men chasing him.  In an August 2010 VA psychiatry note, the Veteran explained that he also experienced thoughts about someone walking behind him.  Service personnel records and the RO confirmed that the Veteran was involved in a riot in October 1973.  

The record shows that VA has not obtained a medical opinion.  Therefore, in light of the psychiatric diagnoses, to include PTSD, anxiety, and major depressive disorder, in addition to the in-service riot, the Board finds that a remand is necessary in order to obtain a VA medical opinion to address the nature and etiology of the Veteran's currently and previously diagnosed psychiatric disorders, to include PTSD, anxiety, and major depressive disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must take all appropriate action necessary to obtain and associate with the record any pertinent outstanding VA treatment records from November 2013 to present.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded the appropriate audiological examination to determine whether any current bilateral hearing loss and tinnitus is related to service.  The Veteran's claims file and all electronic records must be made available to an appropriate examiner, and the examiner must indicate that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of pure tone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the pure tone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  If the results of any test are unreliable, the examiner must so state and provide an explanation as to why the results are unreliable.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether the Veteran currently has bilateral hearing loss and tinnitus, and whether such disorders are related to active military service. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The Veteran must be afforded a VA psychiatric examination to determine whether any currently or previously diagnosed psychiatric disorder found is related to his military service.  The Veteran's claims file and all electronic records must be made available to an appropriate examiner, and the examiner must indicate that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The RO must specify for the psychiatrist the in-service stressor that is established by the record, specifically the in-service riot which resulted in his discharge from the military.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the psychiatrist must provide diagnoses for all psychiatric disorders found.  The psychiatrist must integrate the previous psychiatric findings and diagnoses to obtain a true picture of the nature of the Veteran's psychiatric status.  The examiner must provide an opinion as to whether any currently or previously diagnosed psychiatric disorder is related to his military service.  

If the Veteran meets the criteria for a diagnosis of PTSD, the examiner must specify (1) whether the alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and the in-service stressor found to be established by the record and found sufficient to produce PTSD by the examiner.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The RO must review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If an examination report is deficient in any manner, the RO must implement corrective procedures.

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

